Citation Nr: 9903363	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
anterior cruciate ligament repair of the right knee.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee.  

3.  Entitlement to an increased rating for residuals of a 
lumbosacral spine strain.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974, and again from April 1978 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
traumatic arthritis of the lumbar spine and residuals of an 
anterior cruciate ligament repair to the right knee, also 
with traumatic arthritis.  These were evaluated together and 
assigned a 10 percent rating.  The veteran filed a notice of 
disagreement regarding this rating determination, initiating 
this appeal.  In response, these ratings were reconsidered, 
and separate ratings were assigned for residuals of a 
lumbosacral spine strain, residuals of an anterior cruciate 
ligament repair to the right knee, and traumatic arthritis of 
each joint.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for musculoskeletal 
disabilities of the right knee and lumbosacral spine.  When 
evaluating a service-connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased-rating claims for musculoskeletal 
disabilities, the U.S. Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  
Appellate review discloses this has not yet been 
accomplished.  Therefore, this claim must be REMANDED for 
such development.  

In light of the above, this case is REMANDED for the 
following:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  After all pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current manifestations of his right 
knee and lumbosacral spine disabilities.  
The claims folder must be made available 
to the examiner prior to the examination.  
Each service connected orthopedic 
disability should be evaluated in 
relation to its history, with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability in light of the whole recorded 
history.  All indicated tests must be 
performed, to include complete range of 
motion testing, specified in degrees, and 
X-rays.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service-connected 
joint due to any of the following:  (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on repeated use or during flare-ups 
under § 4.40, and weakened movement, 
excess fatigability, or incoordination 
under § 4.45.  This inquiry should not be 
limited to muscles and nerves.  All 
factors upon which the medical comments 
and opinions are based must be set forth 
for the record.  With regard to any 
specific question asked of the examiner, 
if, as a matter of medical judgment, it 
is not feasible to answer the question, 
the examiner should explain why the 
specific question cannot be answered.

3.  Thereafter, the RO should review the 
evidence and issue a new rating decision 
regarding the veteran's increased rating 
claims.  If the decision remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case.  He 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  The purposes of this remand 
are to further develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 5 -


